Title: Thomas Jefferson: Will and Codicil, 16-17 Mar. 1826, 16 March 1826
From: Jefferson, Thomas
To: 

I Thomas Jefferson of Monticello in Albemarle, being of sound mind and in my ordinary state of health, make my last will and testament in manner and form as follows.I give to my grandson Francis Eppes, son of my dear deceased daughter Mary Eppes, in fee simple all that part of my lands at Poplar Forest lying West of the following lines, to wit, Beginning at Radford’s upper corner near the double branches, of Bear creek and the public road, & running thence in a straight line to the fork of my private road, near the barn, thence along that private road (as it was changed in 1817.) to it’s crossing of the main branch of North Tomahawk creek, and, from that crossing, in a direct line over the main ridge which divides the North and South Tomahawk, to the South Tomahawk, at the confluence of two branches where the old road to the Waterlick crossed it, and from that confluence up the Northernmost branch (which separates McDaniel’s and Perry’s fields) to it’s source, & thence by the shortest line to my Western boundary. And having, in a former correspondence with my deceased son in law John W: Eppes contemplated laying off for him with remainder to my grandson Francis, a certain portion in the Southern part of my lands in Bedford and Campbell, which I afterwards found to be generally more indifferent then I had supposed, & therefore determined to change it’s location for the better; now to remove all doubt, if any could arise on a purpose merely voluntary & unexecuted, I hereby declare that what I have herein given to my sd grandson Francis is instead of, and not additional to that I had formerly contemplated.I subject all my other property to the payment of my debts in the first place.Considering the insolvent state of the affairs of my friend & son in law Thomas  Mann Randolph, and that what will remain of my property will be the only resource against the want in which his family would otherwise be left, it must be his wish, as it is my duty, to guard that resource against all liability for his debts, engagements or purposes whatsoever, and to preclude the rights, powers and authorities over it which might result to him by operation of law, and which might, independantly of his will, bring it within the power of his creditors, I do hereby devise and bequeath all the residue of my property real and personal, in possession or in action, whether held in my own right, or in that of my dear deceased wife, according to the powers vested in me by deed of settlement for that purpose, to my grandson Thomas J. Randolph, & my friends Nicholas P. Trist, and Alexander Garrett & their heirs during the life of my sd son in law Thomas M Randolph, to be held & administered by them, in trust, for the sole and separate use and behoof of my dear daughter Martha Randolph and her heirs. and, aware of the nice and difficult distinctions of the law in these cases, I will further explain by saying that I understand and intend the effect of these limitations to be, that the legal estate and actual occupation shall be vested in my said trustees, and held by them in base fee, determinable on the death of my sd son in law, and the remainder during the same time be vested in my sd daughter and her heirs, and of course disposable by her last will, and that at the death of my sd son in law, the particular estate of the sd trustees shall be determined, and the remainder, in legal estate, possession and  use  become vested in my sd daughter and her heirs, in absolute property, for ever.In consequence of the variety and undescribableness of the articles of property within the house at Monticello, and the difficulty of inventorying and appraising them separately and specifically, and it’s inutility, I dispense with having them inventoried and appraised; and it is my will that my executors be not held to give any security for the administration of my estate.I appoint my grandson Thomas Jefferson Randolph my sole executor during his life, and after his death, I constitute executors my friends Nicholas P. Trist and Alexander Garrett, joining to them my daughter Martha Randolph after the death of my sd son in law Thomas M. Randolph.Lastly I revoke all former wills by me heretofore made; and in witness that this is my will, I have written the whole with my hand on two pages, and have subscribed my name to each of them this 16th day of March one thousand eight hundred and twenty six
                        Th: Jefferson
                    I Thomas Jefferson of Monticello in Albemarle make and add the following Codicil to my will, controuling the same so far as it’s provisions go.I recommend to my daughter, Martha Randolph, the maintenance and care of my well-beloved sister Anne Scott Marks, and trust confidently that from affection to her, as well as for my sake, she will never let her want a comfort.I have made no specific provision for the comfortable maintenance of my son in law Thomas M. Randolph, because of the difficulty and uncertainty of devising terms which shall vest any beneficial interest in him which the law will not transfer to the benefit of his creditors, to the destitution of my daughter and her family and disablement of her to supply  him: whereas property placed under the exclusive right of my daughter and her independant will, as if she were a feme sole, considering the relations in which she stands both to him and his children, will be a certain resource against want for all.I give to my friend James Madison of Montpellier my gold-mounted walking staff of animal horn, as a token of the cordial and affectionate friendship which for nearly now an half century, has united us in the same principles and pursuit of what we have deemed for the greatest good of our country.I give to the University of Virginia my library, except such particular books only, and of the same edition, as it may already possess, when this legacy shall take effect. the rest of my said library  remaining after those given to the University shall have been taken out, I give to my two grandsons in law Nicholas P. Trist and Joseph Coolidge.To my grandson Thomas Jefferson Randolph I give my silver watch in preference of the golden one, because of it’s superior excellence. my papers of business going of course to him, as my executor, all others of a literary or other character I give to him as of his own property.I give a gold watch to each of my grandchildren who shall not have already recieved one from me, to be purchased and delivered by my executor, to my grandsons at the age of 21. and grand-daughters at that of sixteen.I give to my good, affectionate, and faithful servant Burwell his freedom, and the sum of three hundred Dollars to buy necessaries to commence his trade of painter and glazier, or to use otherwise as he pleases. I give also to my good servants John Hemings and Joe Fosset their freedom at the end of one year after my death: and to each of them respectively all the tools of their respective shops or callings: and it is my will that a comfortable log-house be built for each of the three servants so emancipated on some part of my lands convenient to them with respect to the residence of their wives, and to Charlottesville and the University, where they will be mostly employed, and reasonably convenient also to the interests of the proprietor of the lands; of which houses I give the use of one, with a curtilage of an acre to each, during his life or personal occupation thereof.I give also to John Hemings the service of his two apprentices, Madison and Eston Hemings until their respective ages of twenty one years, at which period respectively, I give them their freedom. and I humbly and earnestly request of the legislature of Virginia a confirmation of the bequest of freedom to these servants, with permission to remain in this state where their families and connections are, as an additional instance of the favor, of which I have received so many other manifestations, in the course of my life, and for which I now give them my last, solemn, and dutiful thanks.In testimony that this is a Codicil to my will of yesterday’s date, and that it is to modify so far the provisions of that will, I have written it all with my own hand, in two pages, to each of which I subscribe my name this 17th day of March one thousand eight hundred and twenty-six
                        Th: Jefferson
                    